104 F.3d 360
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald Maurice WOODS, Defendant-Appellant.
No. 95-5937.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Dec. 23, 1996.

G. Walter Bressler, BRESSLER, CURCIO & STOUT, P.C., Bristol, Virginia, for Appellant.  Robert P. Crouch, Jr., United States Attorney, S. Randall Ramseyer, Assistant United States Attorney, Abingdon, Virginia, for Appellee.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Ronald Maurice Woods appeals his conviction of possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1) (1994).  We affirm.


2
On September 15, 1994, police officers stopped Woods after they clocked his car on radar as going seventy-four miles per hour in a sixty-five mile per hour zone.  The officers advised Woods that he had been pulled over for speeding, and they asked for his license and registration.  Woods could not find either and became increasingly nervous.  The officers asked Woods if he had any illegal drugs or weapons in his car and asked if they could search his car.  Woods told them to "go ahead."   Woods asserts that the district court erred in denying his motion to suppress evidence obtained from the search and that the district court abused its discretion in admitting into evidence money, a beeper, rolling papers, and an address book obtained in the same search.


3
The record shows that the district court did not err in denying Woods' motion to suppress because Woods testified that when he gave the officers permission to search he did not object to the search of his car.  See United States v. Gordon, 895 F.2d 932, 938 (4th Cir.), cert. denied, 498 U.S. 846 (1990).  Further, the district court did not abuse its discretion in admitting into evidence the other items found in the car because it gave an adequate limiting instruction to the jury eliminating any undue prejudice.  See United States v. Russell, 971 F.2d 1098, 1104-05 (4th Cir.1992), cert. denied, 506 U.S. 1066 (1993);  United States v. Jones, 907 F.2d 456, 460 (4th Cir.1990), cert. denied, 498 U.S. 1029 (1991).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


5
AFFIRMED.